HonorableGeorgeH. Sheppard
Cantroller of PublicAcoounta
.A&in, Texas

                                    Opinion,Ro.o-488a        ',
                                    Be: Paymentof sO$ of Stat&ad
                                        valoremtaxes oiSan,Jacinto
                                        and Walker Countiesdonatedto
                                       'San JaolntoRiver Cdtiervation
                                        ,an&RecimnatlonDietrictby
                                        H. B. 1079,Act8 46th L&E-
                                         latureupon deoielonby Texas
                                        SupremeCourt thatI3.B. 89,
                                        Acta 46th Legislature remit-
                                         ting all,St&e edvalorem taJras
                                         of aald oountlesis umonsti-
                                         tutiona1.

Dear Sir:

          SenateBill No. 89, Acte 1939, 46th Legislature provided.that
80 much of the State ad valorem taxes in ten east Texas counties,including
San Jacintoand Walker Counties,shouldbe donatedto the reapeotive
countiesas might be necessaryto reimburseaaid countiesfor the loss of
tax revenuesoocaalonedby the purchaseof Lqge acreageof out over
timber landaby the FederalGovernmentin said couxities.

          House Bill No. 1.076,Acts 1939, 46th Legislatureprovidedfor
the donationof fifty per cent of the State ad veloremte.xeaIn Sen
Jaclnto and Walker Countiesand part of LibertyCounw, for ten years from
September1, 1939, to the SanJaolnto River Conservationand Reclamation
Dietriot,and said Act containedthe followingprovision:
          ,,
           . . . provided,however;that the tsxes herein donatedand
     granted in the Countiesof Walker and San Jacinto shall not apply,
     nor be allocatedor donated'lnthis Act, until the provisionaof
     SenateBill No. 89, passed at the RegularSessionof the Forty-
     eixth,Legislature,become inoperative. . . . *

         Senate Bill No. 89 was made inoperativeby the decisionof the
Commisalonof Appeala of Texas in the c.aeeof State V. AngellnaCounty,
et al, 136Tex. 247, 150 S.W. (26) 379, wherein the Court held said Act
to be unconstitutional.
HonarableOeorgeH.Shepperd -page 2 (O-4888)



                                                       of &an Jaolnto
          You advlie ua that the Tax Aeeeseor-Qolleotore
and Walker Countieehave ainoe September1, 1939,remittedall of the
State ad vaInram tame frcs theeo two countiesto you, and that the mme
have been depositedin the State Treasux$. You inquire"what procedure
shall be foltied in remittingto such dietrioteae t&es that have been
paid into the State Treasury?"

          It is our opinionthat the donationof 50% of State ad valorem
taxes frufiSenJaointo and Walker Countiesto the San JaointoRiver Con-
servationand ReoleavxtionDietriotae providedby H. B. 100.1076 Is a
valid exerciseof leglslstiveauthority. BraeosRiver Coneervationand
ReaLsnationDistrictv. MoCraw, 1.26Tex. 506, 91S.W; (2d) 665. When
5. B. 89 vae declaredunconstitutional, 5C$ of the State ad valoremtaxee
collectedin SanJaointo and Walker Countiesehorlphave been paid to the
treasurerof the San Jwinto River ConmervatlontiBeclmkation District
as providedby H. B. lo. 1076. Such went     shouldNereafterbe 80 mede.

         But as to the moneys heretoforepaid into the StateT~--
slougherroneously--theeoannotnowbewlthdraunandpaidover to the
San JaointoConeervetfcaand ReolemationDietriotwithouta epeoifia
appropriationby the Legialattieauthorizingsuch payment. Manion v.
bdbrt,   Ul Tex. 175, lit4S.W. (26) 2x6.

APPROVEDNOV. 20, 1942               Your0 very truly,

/E/ Gerald C. Mann              ATlQ~~oEAERALOFTEUS

ATlWRilR   ORBRRALOF TEXAS      By /a/ Walter B. Kooh
                                       Walter R. &ok
APPROVED0PlliIoN o-                        Amitlttult
BY /a/ B.W.B. QEAIRMM

ld-ds